Citation Nr: 1630692	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  10-38 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), an anxiety disorder, a panic disorder, and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel
INTRODUCTION

The Veteran served on active duty for training from March 1991 to December 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied a claim for service connection for PTSD.

The Veteran presented testimony at a Travel Board hearing chaired by the undersigned Veterans Law Judge in December 2014.  A transcript of the hearing is associated with the claims file.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, the Veteran's claims for service connection for PTSD, an anxiety disorder, a panic disorder, and depression, are deemed to include any psychiatric disability, and have been recharacterized as noted above.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she has a current psychiatric disability, including PTSD, which developed as a result of her active military service, including an alleged sexual assault during service.  
As noted in the Board's February 2015 remand, the claims file includes VA progress notes, which show that the Veteran has been diagnosed with acquired psychiatric disorders that include PTSD, major depressive disorder, a generalized anxiety disorder, and a panic disorder.  

However, the records also show that the Veteran has reported a sexual assault prior to service as well as during service, and there are notations which associate PTSD with "sexual assault," and/or military sexual trauma (MST).  

In accordance with the Board's February 2015 remand, the Veteran was afforded a VA examination with an opinion in April 2015.  The examiner concluded that the Veteran did not have a diagnosis of PTSD, based on DSM-IV or DSM-5 criteria in relation to events that occurred during her military service, or a diagnosis of panic disorder, although she did described experiencing panic attacks.  The examiner found that the Veteran did have a current diagnosis of major depressive disorder, but opined that the disorder is less likely as not related to her military service, as "there is no evidence of chronicity of depressive symptoms."

The Board finds the February 2015 VA opinion inadequate for evaluation purposes.  First, the examiner opined that the Veteran did not have a current diagnosis of PTSD.  However, he did not give an opinion as to the etiology of the PTSD diagnosed earlier during the appeal period.  See McClain v. Nicholson, 21 Vet App 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim....even though the disability resolves prior to the Secretary's adjudication of the claim.")  

Furthermore, the examiner's findings that there was no chronicity of depressive symptoms is not supported by the evidence of record.  In this regard, service treatment records show that the Veteran complained of depression during active duty in February 1992.  Additionally, as noted above, VA treatment records show that the Veteran has been treated for depression since her discharge from active service.  As such, the examiner's opinion is based on an inaccurate factual basis, and is therefore, inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Recently, the Veteran submitted a June 2015 statement from her VA treating psychiatrist, stating that the Veteran's current psychiatric diagnoses include PTSD, major depressive disorder, gender identity disorder and borderline personality disorder, and opining that the Veteran's PTSD and anxiety symptoms stem from a sexual trauma during military service.  However, the physician did not offer a rationale for his opinion.  Therefore, the Board finds that it is inadequate, by itself, to grant the Veteran's claim.

Service treatment records show that the Veteran complained of depression during active duty.  The medical evidence of record contains competent evidence of a current psychiatric disability.  The Veteran's reports of in-service psychiatric symptoms and a continuity of symptomatology provide evidence that a current psychiatric disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The evidence regarding whether the Veteran has a current diagnosis of PTSD related to her reported in-service stressor (MST), or a current diagnosis of major depressive disorder related to her active military service, is conflicting.  

Therefore, the Board believes that the Veteran should be afforded another VA psychiatric examination to determine the nature and etiology of all currently present acquired psychiatric disorders.  38 U.S.C.A. § 5103A (d) (West 2014).

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, afford the Veteran an appropriate VA examination to determine the nature and etiology of her psychiatric disorder(s).  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Following interview of the Veteran and review of the claims folder, the examiner is requested to provide opinion on the following questions:

a) If the examiner finds that the Veteran meets the criteria for a PTSD diagnosis, he/she should specifically identify which stressors are linked to the PTSD diagnosis, including any stressors prior to or after service.

If the stressor involves a MST event, the examiner should provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any behavior changes were demonstrated in service or shortly thereafter and, if so, whether such changes may be indicative of a personal assault having been committed upon the Veteran in service. 

b) If the examiner finds that the Veteran manifests an acquired psychiatric disorder other than or in addition to PTSD, he/she should provide an opinion as to whether it is at least as likely as not (probability of 50% or greater) that any such currently diagnosed psychiatric disorder was first manifested in service and/or is causally related to event(s) in service.


c) If there are indications of a problem related to pre-service trauma, the examiner is asked to indicate whether it is at least as likely as not (probability of 50 percent or greater) that this problem was aggravated by service.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that her reports must be considered in formulating the requested opinion. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3. Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

4. Readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the RO/AMC should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

